Exhibit 10.1

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of March 22, 2018
by and among Forest City Realty Trust, Inc., a Maryland corporation (the
“Company”) and the entities and natural persons listed in Exhibit A
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

RECITALS

WHEREAS, Starboard has engaged in various discussions and communications with
the Company concerning the Company’s business, financial performance and
strategic plans;

WHEREAS, as of the date hereof, Starboard has a beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act (as defined
below)) interest in the Company’s Class A Common Stock, $0.01 par value per
share (the “Common Stock”), totaling, in the aggregate, 8,037,223 shares of
Common Stock, or approximately 3.0%, of the shares of Common Stock issued and
outstanding on the date hereof;

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board of Directors
of the Company (the “Board”) and certain other matters, as provided in this
Agreement; and

WHEREAS, concurrently with the Parties entry into this Agreement, the Company
and RMS, Limited Partnership (“RMS”) are entering into an Amendment (the “RMS
Amendment”) to the Reclassification Agreement, dated as of December 5, 2016,
between the Company and RMS (the “Reclassification Agreement”), pursuant to
which, among other things, certain of RMS’ rights under the Reclassification
Agreement with respect to the recommendation, nomination and support of certain
directors recommended by RMS are being amended such that the Company will be
obligated to nominate no more than two (2) directors recommended by RMS at each
of the 2018, 2019, 2020 and 2021 Annual Meeting of Stockholders.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

1. Board and Committee Appointments and Related Agreements.

(a) Board Appointments

(i) The Company agrees that the Board and all applicable committees and
subcommittees of the Board shall take all necessary actions, effective
immediately following the execution of this Agreement, to (A) accept the
resignations of all existing members of the Board, such resignations to take
effect immediately prior to the appointment of the Agreed Appointees (as defined
below) to the Board, other than David J. LaRue, Kenneth J. Bacon, Z. Jamie
Behar, and James A. Ratner (the “Continuing Directors”), and (B) nominate and
appoint William



--------------------------------------------------------------------------------

‘Butch’ Roberts, Marran Ogilvie, Adam Metz, Rob Schriesheim and Michelle Felman
(the “Agreed Appointees”) as directors of the Company. Until a Chairman or
Executive Chairman of the Board is appointed in accordance with Section 1(b)
below, James A. Ratner shall remain Chairman of the Board.

(ii) Starboard shall also have the right, exercisable, in Starboard’s sole
discretion, at any time following the execution of this Agreement, to recommend
one (1) additional director (when appointed, the “Starboard Appointee”) for
appointment to the Board. The Starboard Appointee (or any Starboard Replacement
Director (as defined below)) must be an individual that is either (A) a partner
or employee of Starboard or (B) another individual who (1) qualifies as
“independent” pursuant to New York Stock Exchange (“NYSE”) listing standards
(other than any standards that take into account ownership of any Common Stock
or other securities of the Company), (2) has relevant financial and business
experience to be a director of the Company, and (3) satisfies the Corporate
Governance Guidelines and the Code of Legal and Ethical Conduct with respect to
service on the Board (together, the “Board Criteria”). The Corporate
Governance & Nominating Committee of the Board (the “Nominating Committee”)
shall make its determination and recommendation (which it shall undertake
reasonably and in good faith) regarding whether any candidate recommended as a
Starboard Appointee (or any Starboard Replacement Director thereof) meets the
Board Criteria within five (5) business days following written receipt of such
recommendation from Starboard; provided that any Starboard Appointee candidate
(or any Starboard Replacement Director candidate) who is a partner or employee
of Starboard will be deemed to satisfy the Board Criteria and will be approved
and appointed to the Board within (5) five business days of such recommendation
from Starboard so long as such Starboard Appointee candidate qualifies as
“independent” pursuant to NYSE listing standards (other than any standards that
take into account ownership of any Common Stock or other securities of the
Company) and submits all completed documentation required pursuant to
Section 1(e)(vii). Without limiting the rights of Starboard in accordance with
the proviso to the previous sentence, in the event the Nominating Committee does
not accept a Starboard Appointee candidate (or any Starboard Replacement
Director candidate) recommended by Starboard, Starboard shall have the right to
recommend further Starboard Appointee candidate(s) (or any Starboard Replacement
Director candidates) whose appointment shall be subject to the Nominating
Committee recommending such person in accordance with the procedures described
above. Upon the recommendation of a Starboard Appointee candidate (or a
Starboard Replacement Director candidate) by the Nominating Committee, the Board
shall vote on the appointment of such Starboard Appointee candidate to the Board
no later than five (5) business days after the Nominating Committee’s
recommendation of such Starboard Appointee candidate (or such Starboard
Replacement Director candidate) and concurrently with such vote shall take all
necessary actions to appoint such Starboard Appointee candidate (or such
Starboard Replacement Director candidate) to the Board effective immediately;
provided, however, that if the Board does not appoint a candidate recommended by
Starboard as a Starboard Appointee (or a Starboard Replacement Director) to the
Board pursuant to this Section 1(a)(ii), the Parties shall continue to follow
the procedures of this Section 1(a)(ii) until a Starboard Appointee (or
Starboard Replacement Director) recommended by Starboard shall have been
appointed to the Board. Effective upon the appointment of a Starboard Appointee
(or Starboard Replacement Director) to the Board, such Starboard Appointee (or
Starboard Replacement Director) will be considered an Agreed Appointee for all
purposes of this

 

2



--------------------------------------------------------------------------------

Agreement. Each Agreed Appointee, Starboard Appointee or any Starboard
Replacement Director, is referred to herein as an “Appointed Director”. For the
avoidance of doubt, if a Starboard Appointee is appointed to the Board prior to
the mailing of the Company’s definitive proxy statement for the 2018 Annual
Meeting (as defined below), the Starboard Appointee shall stand for election at
the 2018 Annual Meeting together with the Company’s other nominees.

(iii) The Company agrees that (x) the Board shall nominate, recommend, support
and solicit proxies for the following individuals, and shall only nominate,
recommend, support and solicit proxies for the following individuals, for
election to the Board at the Company’s 2018 Annual Meeting of Stockholders (the
“2018 Annual Meeting”) for terms expiring at the Company’s 2019 Annual Meeting
of Stockholders (the “2019 Annual Meeting”) and subject to their consent to
serve: (A) each Appointed Director (if appointed as of such time), (B) each
Continuing Director and (C) one (1) director designated as a “Scopia Appointee”
or “Scopia Replacement Director” under the terms of an agreement the Company is
independently entering into with Scopia Management, Inc. and its Affiliates
(collectively, “Scopia”) concurrently with the execution of this Agreement. For
the avoidance of doubt, the Company shall recommend, support and solicit proxies
for the election of such Appointed Directors in the same manner as for the
Continuing Directors. The Company shall hold the 2018 Annual Meeting no later
than June 30, 2018.

(iv) Replacement Directors.

(x) Starboard Appointee Replacements. In the event the Starboard Appointee (or
any Starboard Replacement Director) is unable or unwilling to serve as a
director and ceases to be a director, resigns as a director or is removed as a
director or ceases to be a director for any other reason (including as the
result of a failure to receive the requisite number of votes at the 2018 Annual
Meeting) prior to the expiration of the Standstill Period, and at such time (or
at any time thereafter prior to the expiration of the Standstill Period)
Starboard beneficially owns (which at any measurement time during the Standstill
Period shall include a combination of Starboard’s economic and beneficial
ownership (as determined under Rule 13d-3 under the Exchange Act) of shares of
Common Stock as of such time) at least the lesser of 2% of the Company’s then
outstanding shares of Common Stock and 5,334,609 shares of Common Stock (subject
to adjustment for stock splits, reclassifications, combinations and similar
adjustments) (such lesser amount the “Starboard Minimum Ownership Threshold”),
subject to the terms of this Section 1(a)(iv), with respect to the Starboard
Appointee, Starboard shall have the ability to recommend a substitute Starboard
Appointee using the same process as for the initial appointment of the Starboard
Appointee set forth in Section 1(a)(ii) (a “Starboard Replacement
Director”). Subject to NYSE rules and applicable law, upon a Starboard
Replacement Director’s appointment to the Board, the Board and all applicable
committees and subcommittees of the Board shall take all necessary actions to
appoint such Starboard Replacement Director to any applicable committee of the
Board of which the replaced director was a member immediately prior to such
director’s resignation. Subject to NYSE rules and applicable law, until such
time as any Starboard Replacement Director is appointed to any applicable
committee, one of the other Appointed Directors (as designated by Starboard with
respect to any Starboard Replacement Director) will

 

3



--------------------------------------------------------------------------------

serve as an interim member of such applicable committee. Any Starboard
Replacement Director designated pursuant to this Section 1(a)(iv) to replace the
Starboard Appointee or a Starboard Replacement Director prior to the mailing of
the Company’s definitive proxy statement for the 2018 Annual Meeting, shall
stand for election at the 2018 Annual Meeting together with the Company’s other
nominees.

(y) Other Director Replacements. In the event any other Appointed Director or
Continuing Director (or any Non-Shareholder Replacement Director (as defined
below) thereof) is unable or unwilling to serve as a director and ceases to be a
director, resigns as a director or is removed as a director or ceases to be a
director for any other reason (including as the result of a failure to receive
the requisite number of votes at the 2018 Annual Meeting) prior to the
expiration of the Standstill Period, the Nominating Committee shall recommend a
substitute director (a “Non-Shareholder Replacement Director”) that satisfies
the Board Criteria (other than a substitute director that is to be an Initial
RMS Designee or Continuing RMS Designee to the extent permitted under the
Reclassification Agreement, as amended by the RMS Amendment) . Any proposed
Non-Shareholder Replacement Director recommended in compliance with the previous
sentence will be approved and appointed to the Board within (5) five business
days so long as such Non-Shareholder Replacement Director satisfies the Board
Criteria, and the Nominating Committee shall make its determination and
recommendation regarding whether such Non-Shareholder Replacement Director meets
such criteria within such five (5) business day period. The Board shall vote on
the appointment of such Non-Shareholder Replacement Director to the Board no
later than five (5) business days after the Nominating Committee recommendation
of such Non-Shareholder Replacement Director; provided, however, that if the
Board does not appoint such Non-Shareholder Replacement Director to the Board
pursuant to this Section 1(a)(iv), the Parties shall continue to follow the
procedures of this Section 1(a)(iv) until a Non-Shareholder Replacement Director
is elected to the Board.

(v) During the period commencing with the date hereof through the expiration of
the Standstill Period, the Board shall not seek stockholder approval or take any
other action to increase the size of the Board to more than thirteen
(13) directors, unless Starboard consents in writing to such increase. Prior to
the appointment of the initial Starboard Appointee, the Board and each
applicable committee and subcommittee of the Board shall not take any action to
amend the Corporate Governance Guidelines or Code of Legal and Ethical Conduct
or create any new applicable policies or guidelines.

(b) Corporate Governance & Nominating Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
the Starboard Appointee (upon appointment in accordance with Section 1(a)(ii),
and any Starboard Replacement Director thereof) and Z. Jamie Behar, Marran
Ogilvie and Rob Schriesheim to the Nominating Committee and to appoint the
Starboard Appointee (upon appointment in accordance with Section 1(a)(ii), and
any Starboard Replacement Director thereof) as its Chairman; provided that prior
to the appointment of the Starboard Appointee, Z. Jamie Behar shall be its
Chairman. During the Standstill Period, unless otherwise agreed by the
Nominating Committee, the

 

4



--------------------------------------------------------------------------------

Nominating Committee shall be composed of five (5) directors (or four (4) or
less directors prior to the appointment of the Starboard Appointee and an
additional Nominating Committee member), consisting of Z. Jamie Behar, Marran
Ogilvie, Rob Schriesheim and the Starboard Appointee (upon appointment in
accordance with Section 1(a)(ii), and any Starboard Replacement Director
thereof). The reconstituted Nominating Committee will promptly initiate a
process to identify and recommend (i) an additional new Board director that
satisfies the Board Criteria (the “New Director”), and (ii) a new Chairman or
Executive Chairman of the Board. Candidates for Chairman or Executive Chairman
of the Board will include both new Board members as well as external candidates
that are seasoned real estate industry executives or professionals. Upon the
appointment of the New Director to the Board, such New Director (or
Non-Shareholder Replacement Director thereof) will be considered an Agreed
Appointee for all purposes of this Agreement.

(c) Compensation Committee.

Immediately following the execution of this Agreement, the Board and all
applicable committees of the Board shall take all necessary actions to appoint
the Starboard Appointee (upon appointment in accordance with Section 1(a)(ii),
and any Starboard Replacement Director thereof) to the Compensation Committee of
the Board.

(d) New Committee Appointments.

Subject to the Company’s Corporate Governance Guidelines and Code of Legal and
Ethical Conduct and NYSE rules and applicable laws, the Board and all applicable
committees of the Board shall take all actions necessary to ensure that during
the Standstill Period, any new committee and subcommittee of the Board that may
be established includes a Starboard Appointee (or a Starboard Replacement
Director). Without limiting the foregoing, the Board shall give each of the
Appointed Directors the same due consideration for membership to any new
committee of the Board as any other independent director. The remaining members
of each Board committee shall be selected such that each committee includes
directors whose skill sets and expertise are relevant to such committee.

(e) Additional Agreements.

(i) Starboard shall comply, and shall cause each of its controlled Affiliates
and Associates to comply, with the terms of this Agreement and shall be
responsible for any breach of this Agreement by any such controlled Affiliate or
controlled Associate. As used in this Agreement, the terms “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.

 

5



--------------------------------------------------------------------------------

(ii) Upon execution of this Agreement, Starboard shall not, and shall cause each
of its controlled Affiliates and Associates not to, directly or indirectly,
(A) nominate or recommend for nomination any person for election at the 2018
Annual Meeting, (B) submit any proposal for consideration at, or bring any other
business before, the 2018 Annual Meeting, or (C) initiate, encourage or
participate in any “vote no,” “withhold” or similar campaign with respect to the
2018 Annual Meeting. Starboard shall not publicly or privately encourage or
knowingly support any other stockholder, person or entity to take any of the
actions described in this
Section 1(e)(ii); provided, however, that the foregoing shall not be deemed to
limit the ability of any Appointed Director to act in accordance with his or her
duties to the Company and its stockholders.

(iii) Starboard shall appear in person or by proxy at the 2018 Annual Meeting
and vote all shares of Common Stock beneficially owned by Starboard at the 2018
Annual Meeting (A) in favor of each of the Company’s nominees (to the extent
nominated in compliance with this Agreement), (B) in favor of the ratification
of the appointment of PricewaterhouseCoopers LLP as the Company’s independent
registered public accounting firm for the fiscal year ending December 31, 2018
and (C) in accordance with the Board’s recommendation with respect to the
Company’s “say-on-pay” proposal; provided, however, that in the event
Institutional Shareholder Services Inc. (“ISS”) or Glass Lewis & Co., LLC
(“Glass Lewis”) recommends otherwise with respect to the Company’s “say-on-pay”
proposal (other than proposals relating to the election of directors), Starboard
shall be permitted to vote in accordance with the ISS or Glass Lewis
recommendation.

(iv) Starboard agrees that the Board or any committee thereof, in the exercise
of its duties under Maryland law, may recuse a Starboard Appointee (or the
Starboard Replacement Director) that is a partner or employee of Starboard from
any Board or committee meeting or portion thereof at which the Board or any such
committee is evaluating and/or taking action with respect to (A) the exercise of
any of the Company’s rights or enforcement of any of the obligations under this
Agreement with respect to Starboard, (B) any action taken in response to actions
taken or proposed by Starboard or its Affiliates with respect to the Company, or
(C) any proposed transaction between the Company and Starboard or its
Affiliates.

(v) The Company agrees that the Board and all applicable committees of the Board
shall take all necessary actions, effective no later than immediately following
the appointment of each Appointed Director, to determine, in connection with his
or her initial appointment as a director and nomination by the Company at the
2018 Annual Meeting, as applicable, that such Appointed Director is deemed to be
(A) a member of the “Incumbent Board” or “Continuing Director” (as such term may
be defined in the definition of “Change in Control”, “Change of Control” (or any
similar term) under Company incentive plans, options plans, deferred
compensation plans, employment agreements, loan agreements, indentures or any
other related plans or agreements that refer to any such plan or agreement’s
definition of “Change in Control” or any similar term) and (B) a member of the
Board as of the beginning of any applicable measurement period for the purposes
of the definition of “Change in Control” or any similar term under certain
incentive plans, options plans, employment agreements, loan agreements or
indentures of the Company, including, without limitation, any severance plan or
change-in-control severance plan.

 

6



--------------------------------------------------------------------------------

(vi) If and only if the Starboard Appointee (or Starboard Replacement Director,
as applicable) is a partner or employee of Starboard, Starboard shall cause the
Starboard Appointee (or Starboard Replacement Director, as applicable) to
deliver to the Company an irrevocable resignation letter pursuant to which the
Starboard Appointee (or Starboard Replacement Director, as applicable) shall
resign from the Board and all applicable committees thereof effective
automatically and immediately if Starboard fails or failed to satisfy the
Starboard Minimum Ownership Threshold (which at any measurement time during the
Standstill Period shall include a combination of Starboard’s economic and
beneficial ownership (as determined under Rule 13d-3 under the Exchange Act) of
shares of Common Stock as of such time) at any time following the date of such
Appointed Director’s appointment. Starboard shall promptly (and in any event
within five business days) inform the Company in writing if Starboard fails to
satisfy the Starboard Minimum Ownership Threshold at any time.

(vii) Starboard acknowledges that, prior to being appointed to the Board in
accordance with this Agreement, each Agreed Appointee is required to submit to
the Company a fully completed copy of the Company’s standard director and
officer questionnaire and other reasonable and customary director onboarding
documentation (including an authorization form to conduct a background check)
required by the Company in connection with the appointment or election of new
Board members. Any Starboard Appointee and Starboard Replacement Director shall
also promptly (but in any event prior to being appointed to the Board in
accordance with this Agreement) submit to the Company a fully completed copy of
the Company’s standard director and officer questionnaire and other reasonable
and customary director onboarding documentation (including an authorization form
to conduct a background check) required by the Company in connection with the
appointment or election of new Board members.

(viii) The Company agrees that Starboard and its Affiliates (other than any
Starboard Appointee (or any Starboard Replacement Director, as applicable) who
is a director of the Board and a partner or employee of Starboard or any of its
Affiliates, solely in his or her individual capacity as a director and subject
to the provisions of Section 13) is not subject to any of the Company’s
Corporate Governance Guidelines and Code of Legal and Ethical Conduct and all
other guidelines and policies of the Company with respect to service on the
Board, including any such provisions related to trading in Common Stock or other
securities of the Company.

(ix) The Company hereby acknowledges that any Starboard Appointees (or Starboard
Replacements Directors, as applicable) may have certain rights to other
indemnification, advancement of expenses and/or insurance from sources outside
of the Company and its insurers (collectively, the “Other Indemnitors”). The
Company hereby agrees (A) that, solely with respect to actions of a Starboard
Appointee (or Starboard Replacement Director, as applicable) in his or her
capacity as a member of the Board (or in such other capacity pursuant to which
such Starboard Appointee (or Starboard Replacements Director, as applicable) is
entitled to indemnification under the Company’s certificate of incorporation,
bylaws or any other written agreement between the Company and an Indemnitee
(collectively, and as each may be amended or supplemented from time to time, the
“Indemnification Agreements”)), it is the indemnitor of first resort (i.e., its
obligations to the Starboard Appointee (or Starboard Replacement Director, as
applicable) (the “Indemnitees” and each, an “Indemnitee”) are primary and any
obligation of the Other Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by such Indemnitee
are secondary), (B) solely to the extent (1) legally permitted, and (2) required
by the terms of the Indemnification Agreements,

 

7



--------------------------------------------------------------------------------

that it shall be required to advance the full amount of expenses incurred by an
Indemnitee and shall be liable for the full amount of all losses, claims,
damages, liabilities and expenses (including attorneys’ fees, judgments, fines,
penalties and amounts paid in settlement), and (C) that it irrevocably waives,
relinquishes and releases the Other Indemnitors from any and all claims against
the Other Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Other Indemnitors on behalf of an Indemnitee with respect to any
claim for which such Indemnitee has sought indemnification from the Company
shall affect the foregoing and the Other Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Indemnitee against the Company. The
Company and each Indemnitee agree that the Other Indemnitors are express third
party beneficiaries of the terms of this
Section 1(e)(ix).

(x) The Board or any applicable committee or subcommittee of the Board shall not
implement any policy restricting the ability of any member of the Board to
attend meetings of the Board or meetings of its committees or subcommittees,
except to the extent (A) required by law or (B) advised by legal counsel is
(1) necessary to avoid any potential conflict of interest or (2) otherwise
inconsistent with the Board’s fiduciary duties

2. Standstill Provisions.

(a) Starboard agrees that, from the date of this Agreement until the earlier of
(x) the date that is thirty (30) calendar days prior to the deadline for the
submission of stockholder nominations for the 2019 Annual Meeting pursuant to
the Company’s Amended & Restated Bylaws, (y) the date that is one hundred
(100) days prior to the first anniversary of the 2018 Annual Meeting and
(z) following the appointment of the initial Starboard Appointee, such time as
no Starboard Appointee (or Starboard Replacement Director) is serving on the
Board and Starboard has irrevocably notified the Company in writing that it will
not seek to fill such vacancy (the “Standstill Period”), Starboard shall not,
and shall cause each of its controlled Affiliates and controlled Associates not
to, in each case directly or indirectly, in any manner:

(i) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

(ii) form, join or in any way knowingly participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the shares of
Common Stock (other than a “group” comprised exclusively of all or some of the
entities or persons listed on Exhibit A, and, for the avoidance of doubt, that
does not include any other entities or persons); provided, however, that nothing
herein shall limit the ability of an Affiliate of Starboard to join the “group”
with Starboard following the execution of this Agreement, so long as any such
Affiliate agrees to be bound by the terms and conditions of this Agreement;

 

8



--------------------------------------------------------------------------------

(iii) deposit any shares of Common Stock in any voting trust or subject any
shares of Common Stock to any arrangement or agreement with respect to the
voting of any shares of Common Stock, other than any such voting trust,
arrangement or agreement solely among the members of Starboard and otherwise in
accordance with this Agreement;

(iv) seek or submit, or knowingly encourage any person or entity to seek or
submit, nomination(s) in furtherance of a “contested solicitation” for the
appointment, election or removal of directors with respect to the Company or
seek, knowingly encourage or take any other action with respect to the
appointment, election or removal of any directors, in each case in opposition to
the recommendation of the Board; provided, however, that nothing in this
Agreement shall prevent Starboard or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2019 Annual Meeting so long as such actions do not create a public disclosure
obligation for Starboard or the Company and are undertaken on a basis reasonably
designed to be confidential and in accordance in all material respects with
Starboard’s normal practices in the circumstances;

(v) (A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company or through any referendum of
stockholders, (B) make any offer or proposal (with or without conditions) with
respect to any merger, scheme of arrangement, takeover offer, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard (or its Affiliates) and the Company, (C) affirmatively
solicit a third party to make an offer or proposal (with or without conditions)
with respect to any merger, scheme of arrangements, takeover offer, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company, or publicly encourage, initiate or support any third
party in making such an offer or proposal, (D) publicly comment on any third
party proposal regarding any merger, scheme of arrangement, takeover offer,
acquisition, recapitalization, restructuring, disposition, or other business
combination with respect to the Company by such third party prior to such
proposal becoming public or (E) call or seek to call a special meeting of
stockholders;

(vi) seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Section 1;

(vii) advise, knowingly encourage, knowingly support or knowingly influence any
person or entity with respect to the voting or disposition of any securities of
the Company at any annual or special meeting of stockholders, except in
accordance with Section 1; or

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

(b) Except as expressly provided in Section 1 or Section 2(a), Starboard shall
be entitled to (i) vote the shares of Common Stock that it beneficially owns as
it determines in its sole discretion and (ii) disclose, publicly or otherwise,
how it intends to vote or act with respect to any securities of the Company, any
stockholder proposal or other matter to be voted on by the stockholders of the
Company and the reasons therefor (in each case, subject to Section 1(e)(iii)).

 

9



--------------------------------------------------------------------------------

(c) Nothing in this Agreement shall be deemed to limit the exercise in good
faith by an Appointed Director of such person’s duties solely in such person’s
capacity as a director of the Company.

3. Representations and Warranties of the Company.

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and the RMS Amendment
and to bind it thereunder, (b) this Agreement and the RMS Amendment have been
duly and validly authorized, executed and delivered by the Company, and assuming
due execution by each counterparty thereto, constitute valid and binding
obligations and agreements of the Company, enforceable against the Company in
accordance with their terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution, delivery and
performance of this Agreement and the RMS Amendment by the Company do not and
will not (i) violate or conflict with any law, rule, regulation, order, judgment
or decree applicable to the Company, or (ii) result in any breach or violation
of or constitute a default (or an event which with notice or lapse of time or
both would constitute such a breach, violation or default) under or pursuant to,
or result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document or material agreement to which the Company is a party or by which it is
bound.

4. Representations and Warranties of Starboard.

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereunder,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and, and assuming due execution by each counterparty thereto, is a
valid and binding obligation of Starboard, enforceable against Starboard in
accordance with its terms except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) the execution of this Agreement, the
consummation of any of the transactions contemplated hereby, and the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will not
conflict with, or result in a breach or violation of the organizational
documents of Starboard as currently in effect, (d) the execution, delivery and
performance of this Agreement by Starboard does not and will not (i) violate or
conflict with any law, rule, regulation, order, judgment or decree applicable to
Starboard, or (ii) result in any breach or violation of or constitute a default
(or an event which with notice or lapse of time or both would constitute such a
breach, violation or default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document or

 

10



--------------------------------------------------------------------------------

material agreement to which such member is a party or by which it is bound,
(e) as of the date of this Agreement, Starboard beneficially owns (as determined
under Rule 13d-3 promulgated under the Exchange Act) 8,037,223 shares of Common
Stock, (f) Starboard has independently determined to come to an agreement with
the Company with respect to the matters addressed by this Agreement and has not
discussed the terms of this Agreement with Scopia or otherwise acted in concert
with Scopia in connection with the negotiation of this Agreement, and (g) as of
the date of this Agreement, and other than as disclosed herein or in the Press
Release (as defined below), Starboard does not currently have, and does not
currently have any right to acquire, any interest in any securities of the
Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of shares of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of shares of Common Stock, payment
of cash or by other consideration, and without regard to any short position
under any such contract or arrangement).

5. Press Release.

Promptly following the execution of this Agreement, the Company shall issue a
mutually agreeable press release (the “Press Release”) announcing certain terms
of this Agreement in the form attached hereto as Exhibit B. Prior to the
issuance of the Press Release and subject to the terms of this Agreement,
neither the Company (including the Board and any committee thereof) nor
Starboard shall issue any press release or make public announcement regarding
this Agreement or the matters contemplated hereby without the prior written
consent of the other Parties. During the Standstill Period, neither the Company
nor Starboard nor the Appointed Directors shall make any public announcement or
statement that is inconsistent with or contrary to the terms of this Agreement.

6. Specific Performance.

Each of the Parties, acknowledges and agrees that irreparable injury to the
other Parties hereto would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached and that such injury would not be adequately compensable by
the remedies available at law (including the payment of money damages). It is
accordingly agreed that each Party shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation of, the terms
hereof, and the other Parties will not take action, directly or indirectly, in
opposition to the Party seeking such relief on the grounds that any other remedy
or relief is available at law or in equity. This Section 6 is not the exclusive
remedy for any violation of this Agreement.

 

11



--------------------------------------------------------------------------------

7. Expenses.

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company, including, but not
limited to the negotiation and execution of this Agreement, identification of
any potential Starboard Appointees and any potential nomination of directors of
the Company (including the notice of nomination) and any actions in connection
with the 2018 Annual Meeting of Stockholders of the Company, provided that such
reimbursement shall not exceed $200,000 in the aggregate.

8. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

9. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (c) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (d) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:

If to the Company:

Forest City Realty Trust, Inc.

Terminal Tower Suite 1100

50 Public Square

Cleveland, OH 44113

Attention:     Ketan K. Patel,

      Executive Vice President, General Counsel & Secretary

Telephone:     (216) 621-6060

Facsimile:     (216) 263-6206

Email: KetanPatel@forestcity.net

with a copy (which shall not constitute notice) to:

 

12



--------------------------------------------------------------------------------

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention:     Joseph B. Frumkin, Esq.

     Krishna Veeraraghavan, Esq.

Facsimile:     (212) 558-3588

Email:          frumkinj@sullcrom.com

     veeraraghavank@sullcrom.com

If to Starboard or any member thereof:

Starboard Value LP

777 Third Avenue, 18th Floor

New York, NY 10017

Attention:     Jeffrey C. Smith

Facsimile:     (212) 845-7989

Email:          jsmith@starboardvalue.com

with a copy (which shall not constitute notice) to:

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

Attention:     Michael Traube, Esq.

     Anson Frelinghuysen, Esq.

Facsimile:     (212) 299-6208

Email:          michael.traube@hugheshubbard.com

     anson.frelinghuysen@hugheshubbard.com

10. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without reference to the
conflict of laws principles thereof that would result in the application of the
law of another jurisdiction; provided, however, that corporate matters related
to the Company will be determined in accordance with the internal laws of the
State of Maryland without reference to the conflict of laws principles thereof
that would result in the application of the law of another jurisdiction. Each of
the Parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other Party hereto
or its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the Parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not

 

13



--------------------------------------------------------------------------------

bring any action relating to this Agreement in any court other than the
aforesaid courts. Each of the Parties hereto hereby irrevocably waives, and
agrees not to assert in any action or proceeding with respect to this Agreement,
(a) any claim that it is not personally subject to the jurisdiction of the
above-named courts for any reason, (b) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by applicable legal
requirements, any claim that (i) the suit, action or proceeding in such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

11. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

12. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly criticize,
disparage, call into disrepute, or otherwise defame or slander the other Party
or such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives;
provided, however, any statements made by Starboard regarding the Company’s
operational or stock price performance, during periods following the date
hereof, or any strategy, plans or proposals of the Company not supported by the
Starboard Appointee that do not defame or slander any of the Company’s officers,
directors, employees, stockholders, agents, attorneys or representatives
(“Company Opposition Statements”) will not be deemed to be a breach of this
Section 12 (subject to, for the avoidance of doubt, any duties and obligations
of confidentiality that may otherwise apply), except that any Company Opposition
Statement will only speak to a matter that has been made public by the Company;
provided, further, however, that if a Starboard Appointee or Starboard
Replacement Appointee that is a partner or employee of Starboard is currently
serving on the Board, any Company Opposition Statement during such service will
only speak to a matter that has first been made public by the Company. The
Company will be permitted to respond with a statement similar in scope to any
such Company Opposition Statement.

 

14



--------------------------------------------------------------------------------

13. Confidentiality.

(a) Notwithstanding anything to the contrary in the Corporate Governance
Guidelines and the Code of Legal and Ethical Conduct, the Starboard Appointee or
any Starboard Replacement Director thereof, if he or she wishes to do so, may
provide confidential information of the Company which he or she learns in his or
her capacity as a director of the Company, including discussions or matters
considered in meetings of the Board or Board committees (collectively, “Company
Confidential Information”), to Starboard, its Affiliates and Associates and
legal counsel (collectively, “Starboard Representatives”), in each case in
connection with Starboard’s investment in the Company; provided, however, that
Starboard shall (a) not further disclose such Company Confidential Information
(other than to Starboard Representatives solely to the extent in connection with
Starboard’s investment in the Company) for any reason, except as required by law
or regulations (subject to Section 13(b) below), (b) inform such Starboard
Representatives of the confidential nature of any such Company Confidential
Information and (c) cause such Starboard Representatives to (i) refrain from
further disclosing such Company Confidential Information (whether to any company
in which Starboard has an investment or otherwise), by any means, and (ii) not
use such Company Confidential Information in any way other than in connection
with Starboard’s investment in the Company. The term “Company Confidential
Information” shall not include such information that (a) was provided to or made
available to Starboard, a Starboard Appointee (or Starboard Replacement
Director) or any Starboard Representative (acting on behalf of Starboard) on a
non-confidential basis prior to it being furnished to the Starboard Appointee
(or Starboard Replacement Director) in his or her capacity as a director of the
Company from a source not known, after reasonable inquiry, to bound by an
agreement or obligation of confidentiality with respect to such information,
(b) is or becomes generally available to the public other than as a result of a
disclosure by the Starboard Appointee, Starboard Replacement Director,
Starboard, any of their respective Affiliates or any Starboard Representative in
violation of this Agreement, or (c) has been or is independently developed by
the Starboard Appointee, Starboard Replacement Director, Starboard, any of their
respective Affiliates or any Starboard Representative without the use of any
Confidential Information.

(b) In the event that Starboard or any Starboard Representative becomes legally
compelled (including any request or demand of or by a regulatory authority
having jurisdiction over Starboard or any Starboard Representative) to disclose
any Company Confidential Information, Starboard and the Starboard
Representatives, as applicable, will promptly as practicable notify (except
where such notice would be legally prohibited or otherwise impermissible) the
Company of the existence, terms and circumstances surrounding such a request, so
that it may seek an appropriate protective order or other appropriate remedy
and/or waive compliance with the provisions of this Section 13 and, Starboard
and the Starboard Representatives (as the case may be) will provide such
cooperation as the Company shall reasonably request at the Company’s sole cost
and expense. If, in the absence of a protective order or the receipt of a waiver
hereunder, Starboard or such Starboard Representative is nonetheless, based on
the advice of Starboard’s or Starboard’s Representatives’ legal counsel,

 

15



--------------------------------------------------------------------------------

required to disclose any such information, Starboard, or such Starboard
Representative, as the case may be, (i) may disclose, without liability
hereunder, only that portion of the Company Confidential Information that
Starboard or such Starboard Representative is legally required to disclose and
(ii) shall, unless otherwise required by law or regulations, exercise its
reasonable best efforts (at the Company’s sole cost and expense) to obtain an
order or other reliable assurance that confidential treatment will be accorded
to such information to be disclosed. In no event will Starboard or any Starboard
Representative oppose action by the Company to obtain a protective order or
other remedy to prevent the disclosure of Company Confidential Information or to
obtain reliable assurance that confidential treatment will be accorded the
Company Confidential Information.

14. Securities Laws.

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
has received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

15. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Term.

This Agreement contains the entire understanding of the Parties with respect to
its subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications of this Agreement can be
made except in writing signed by an authorized representative of each the
Company and Starboard. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard. This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities. This Agreement shall terminate at the end of the
Standstill Period, except the provisions of Section 1(e)(ix), Sections 6 through
10, Section 14 and Section 15, which shall survive such termination.

 

16



--------------------------------------------------------------------------------

16. RMS Amendment.

The Company agrees that the RMS Amendment, and Section 5.8 of the
Reclassification Agreement (and Article VI of the Reclassification Agreement to
the extent applicable in connection with the foregoing, and the corresponding
definitions of the defined terms used in the foregoing) and any other agreement
relating to the RMS Amendment, or such provisions of the Reclassification
Agreement or the subject matter thereof, may not be amended, and no term or
provision therein may be waived by the Company (and the Company shall not delay
in promptly enforcing each of its rights thereunder), without the prior written
consent of Starboard.

[The remainder of this page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

FOREST CITY REALTY TRUST, INC.

By:  

/s/ David J. LaRue

  Name: David J. LaRue   Title: President and CEO



--------------------------------------------------------------------------------

STARBOARD VALUE LP

By: Starboard Value GP LLC, its general partner

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP, its investment manager

STARBOARD VALUE AND OPPORTUNITY S LLC

By: Starboard Value LP, its manager

STARBOARD VALUE GP LLC

By: Starboard Principal Co LP, its member

STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner
STARBOARD VALUE AND OPPORTUNITY C LP

By: Starboard Value R LP, its general partner

STARBOARD VALUE R LP

By: Starboard Value R GP LLC, its general partner

STARBOARD LEADERS KILO LLC

By: Starboard Value A LP, its managing member

STARBOARD LEADERS FUND LP

By: Starboard Value A LP, its general partner

STARBOARD LEADERS SELECT III LP By: Starboard Leaders Select III GP LLC, its
general partner STARBOARD VALUE A LP

By: Starboard Value A GP LLC, its general partner

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE A GP LLC

STARBOARD VALUE R GP LLC

STARBOARD LEADERS SELECT III GP LLC

 

By:

 

/s/ Jeffrey C. Smith

Name:

 

Jeffrey C. Smith

Title:

 

Authorized Signatory

JEFFREY C. SMITH

PETER A. FELD

MARK R. MITCHELL

By:

 

/s/ Jeffrey C. Smith

Name:

 

Jeffrey C. Smith

Title:   Individually and as Attorney-in-Fact for Peter A. Feld and Mark R.
Mitchell



--------------------------------------------------------------------------------

EXHIBIT A

STARBOARD VALUE LP

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE R LP

STARBOARD LEADERS KILO LLC

STARBOARD LEADERS FUND LP

STARBOARD LEADERS SELECT III LP

STARBOARD VALUE A LP

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE A GP LLC

STARBOARD VALUE R GP LLC

STARBOARD LEADERS SELECT III GP LLC

PETER A. FELD

MARK R. MITCHELL

JEFFREY C. SMITH



--------------------------------------------------------------------------------

EXHIBIT B

[Press Release]



--------------------------------------------------------------------------------

Forest City Announces Conclusion of Strategic Review Process and Substantial
Board Refreshment

Issues Letter to Stockholders Regarding Conclusion of Strategic Review Process
and Determination to

Continue to Pursue Standalone Plan

Board to be Reconstituted with Majority New Independent Directors

Authorizes Increase in Share Repurchase Program to $400 Million

CLEVELAND – March 22, 2018 – Forest City Realty Trust, Inc. (NYSE: FCEA)
(“Forest City” or the “Company”) announced today that its Board of Directors
concluded its previously announced review of strategic alternatives. After
extensive evaluation and deliberation, including review and analysis of multiple
offers, the Board has determined that stockholder value would be better enhanced
on a standalone basis than by pursuing a transaction on the terms and pricing
indicated by the offers received.

The Board has issued a letter to stockholders in connection with the conclusion
of its review. The full text of the letter follows:

Dear Stockholders of Forest City Realty Trust, Inc.:

We are writing to report on the conclusion of the Board’s strategic review
process and on governance changes we have agreed to going forward.

The Board of Directors announced a review of the Company’s strategic, operating,
financial and structural options to enhance stockholder value on September 11,
2017. The announcement of this review followed from the governance-enhancing
collapse of the dual-class voting structure at the 2017 Annual Meeting and
feedback we received from stockholders during our extensive outreach following
the 2017 Annual Meeting. In order to execute the strategic review, the Company
retained financial advisors led by Lazard together with Goldman Sachs & Co. LLC.
Additionally, the Board established a Transaction Committee constituted by a
majority of independent directors to oversee the review process and provide
guidance and instruction to management of the Company and the Company’s
financial advisors between Board meetings.

The Company’s financial advisors communicated with over 50 potentially
interested buyers during the initial stage of the process, and 18 of those
parties executed confidentiality agreements and received confidential
information about the Company. An initial round of bidding at the end of



--------------------------------------------------------------------------------

October 2017 resulted in seven non-binding preliminary indications of interest –
five represented all-cash offers to acquire the Company and two contemplated
structured, tax-efficient transactions involving a portion of the Company’s
business. The Board then authorized a second round of bidding with six
potentially interested buyers. Second round indications of interest were
received beginning in mid-December. Two parties submitted non-binding
indications of interest to acquire the Company, two submitted proposals to
acquire the Company’s development portfolio and one party reaffirmed its
interest in pursuing a structured, tax-efficient transaction for a portion of
the Company’s business. The two full Company acquisition proposals and a
structured, tax-efficient portfolio transaction were conditioned on a grant of
exclusivity to the potentially interested buyers.

Following a review of each indication of interest and negotiation of the two
full Company acquisition proposals, the Board determined to pursue the
non-binding proposal to acquire the Company for $26 per share in cash, which was
submitted by a large financial investor with a strong track record of executing
large, complex real estate and corporate transactions. A majority of the Board
viewed the proposal as potentially attractive for stockholders. On this basis,
the Company and the financial investor mutually entered into a 45-day
exclusivity period during which the financial investor would complete
confirmatory diligence and negotiate a fully financed merger agreement at $26
per share in cash with conditions to closing customary for transactions of this
type.

An extension to the exclusivity period was granted through March 9, 2018 to
permit the counterparty to complete its confirmatory diligence. The financial
investor submitted a letter on March 7, 2018 (the “March 7 Proposal”) that it
was prepared to make a fully financed, binding proposal to acquire the Company
for $24.50 per share in cash subject to: (i) cessation of future dividend
payments, (ii) obtaining certain JV partner consents to a change of control
prior to signing a definitive agreement, (iii) obtaining certain government
consents to a change of control related to Company assets and development
projects prior to closing and (iv) the Company completing an internal
reorganization prior to closing to facilitate the counterparty’s financing
plans, which plans were not provided in connection with the March 7 Proposal or
thereafter. The Transaction Committee unanimously determined that it would not
recommend a transaction on the terms and pricing contemplated by the March 7
Proposal to the Board, and instructed the Company’s financial advisors to inform
the counterparty in the event it wished to revise its proposal in advance of a
Board meeting on March 10. The counterparty did not so revise its proposal, and
on March 10, the Board unanimously accepted the recommendation of the
Transaction Committee to reject the March 7 Proposal and a majority of the Board
authorized the Company’s financial advisors to inform the counterparty that the
Board would be supportive of a transaction at $25.50 per share in cash with
dividends paid through closing, and no conditions with respect to third-party
consents or completion of an internal reorganization. The counterparty responded
on March 13 (the “March 13 Proposal”) with a revised price of $25.00 per share
in cash subject to: (i) cessation of future dividend payments and (ii) a
willingness to review in more detail the projects for which third-party consents
might be required for a change of control transaction with the goals of reaching
consensus about the relevant projects, developing a more complete understanding
of the means and prospects for obtaining consents on a timely basis and
developing a mutually agreeable solution to allocating any risk associated with
third-party consents. Between March 13 and March 16, the Company, the financial
investor, and their respective advisors held a series of diligence calls for the
purpose, among others, of confirming whether the financial investor would be
prepared to eliminate third-party consents as a condition to signing and closing
a transaction. On March 16, the counterparty communicated to our advisors that
while the Company had presented reasonable bases to conclude that many of the
requested third-party consents were not required, as a commercial matter, it was
not willing to eliminate some portion of the previously identified third-party
consents as a condition to either signing or closing.



--------------------------------------------------------------------------------

After evaluation and deliberation, the Board unanimously decided not to pursue a
transaction on the terms and pricing of the March 13 Proposal. The Board
concluded that stockholder value would be better enhanced on a standalone basis
and that the conditional requirements specified by the counterparty in the
March 13 Proposal created more uncertainty around a potential transaction than
the Board was prepared to accept.

Having completed an extensive strategic review process, the Board remains
focused on enhancing value for all stockholders. To this end, we engaged in
constructive discussions with certain significant stockholders of the Company to
identify a mutually acceptable group of new independent directors to join the
Board as part of a substantial refreshment. This refreshment will help improve
the Company’s corporate governance structure for the benefit of all stockholders
and we are confident the new directors will bring substantial industry expertise
and new and diverse perspectives for the benefit of our stockholders. We also
thank the directors that will not be continuing for their distinguished service
and dedication to the Company and the leadership and integrity that has been a
hallmark of their tenures.

The Board remains committed to pursuing the right course of action for the
Company and all stakeholders, and to that end we believe the Company is well
positioned to create and sustain stockholder value under the governance of a new
group of independent directors. We expect to deliver strong returns to
stockholders over time through (i) leveraging the Company’s scale in core,
high-barrier-to-entry markets, (ii) taking advantage of embedded growth from the
development activities and accretive partner buyouts, (iii) continuing to focus
on margin enhancement and (iv) returning additional capital to stockholders via
dividend growth and share repurchases.

Sincerely,

James A. Ratner

Chairman

Scott S. Cowen

Lead Independent Director

Reconstituted Board

Forest City also announced that it has entered into agreements with Starboard
Value LP (“Starboard”), which currently owns approximately 3.0% of the Company’s
outstanding shares, Scopia Capital Management LP (“Scopia”), which currently
owns approximately 8.3% of the Company’s outstanding shares, and RMS, Limited
Partnership (“RMS”), which, prior to the elimination of the Company’s dual-class
stock structure, was the controlling stockholder of the Company, pursuant to
which:

 

  •   Nine current directors have agreed to resign from the Board;

 

  •   Michelle Felman, Adam S. Metz, Marran H. Ogilvie, William ‘Butch’ Roberts
and Robert A. Schriesheim have been elected, effective upon completion of
customary onboarding background reviews, as new independent directors to the
Company’s Board;

 

  •   James A. Ratner will become Interim Chairman of the Board. The
reconstituted Nominating and Governance Committee will promptly initiate a
process to identify and recommend a new Chairman or Executive Chairman of the
Board. Candidates will include both new Board members as well as external
candidates that are seasoned real estate industry executives or professionals;



--------------------------------------------------------------------------------

  •   The reconstituted Nominating and Governance Committee will also promptly
initiate a process to identify an additional independent director to join the
Board;

 

  •   Each of Starboard and Scopia will have the right to appoint one additional
director to the Board; and

 

  •   RMS has agreed to alter its director nomination rights from four members
of the Ratner family to two designees, one director who must be independent
under NYSE listing standards and one director who may be either a family member
or independent under NYSE listing standards. Butch Roberts will serve as the
independent RMS nominee. RMS has also given up their right for James Ratner to
be elected Chairman of the Board, and he will resign from the Chairmanship upon
appointment of the new Chairman identified by the process referred to above.

The Company also announced that David LaRue, Kenneth Bacon, Z. Jamie Behar and
James Ratner will continue their service on the Board. All members of the newly
reconstituted Board will stand for election at the Company’s 2018 Annual
Meeting. Following completion of onboarding and appointments, the Board will be
comprised of 13 directors, 11 of whom will be independent.

The agreements will be filed on a Form 8-K with the U.S. Securities and Exchange
Commission.

Share Repurchase Authorization

The Board has also approved an increase in the Company’s existing $100 million
share repurchase program to an aggregate total of $400 million. The shares may
be repurchased, in light of prevailing market and economic conditions, to take
advantage of investment opportunities at times when the Board and Company
management believe the market price of the common stock does not accurately
reflect the underlying value of the Company; to indicate to investors the
Company’s confidence in its business; to enhance stockholder value; and to
reduce dilution.

Purchases may be made in the open market or otherwise, and in such amounts and
at such times and prices as the Board and authorized officers determine,
provided that all purchases comply with regulations and guidelines of the
Securities and Exchange Commission. Repurchase of shares under the program will
be subject to the limitations and requirements set forth in the Company’s credit
facility and indentures.

This program does not obligate the Company to acquire any particular amount of
common stock. The program may be suspended, modified, or discontinued at any
time at the discretion of Company management as conditions change as to the
market price, need or other factors. The program has no set expiration date.

About Kenneth J. Bacon

Kenneth J. Bacon has been a Forest City director since 2012 and serves on the
Board’s Audit and Corporate Governance and Nominating committees. In 2012, Bacon
co-founded RailField Partners. Bacon previously served in various positions at
Federal National Mortgage Association (Fannie Mae), including vice president of
the northeast region, leading the American Communities Fund, senior vice
president of the multifamily division, and executive vice president. Prior to
joining Fannie Mae, Bacon served as director of policy for the oversight board
and director of securitization at Resolution Trust Corporation. Bacon began his
career with Kidder Peabody and later Morgan Stanley. Bacon is a board member of
three additional publicly traded companies: Comcast Corporation, Ally Financial
Inc, and Welltower Inc. He is also a board member of the National Multifamily
Housing Council and serves on the advisory board of the Stanford Center on
Longevity.



--------------------------------------------------------------------------------

About Z. Jamie Behar

Z. Jamie Behar has been a Forest City director since April 2017. She serves on
the Board’s Audit and Corporate Governance and Nominating committees. Behar
previously served as the managing director, Real Estate & Alternative
Investments, at GM Investment Management Corp (GMIMCo) from 2005 to 2015. Behar
started at GMIMCo as a portfolio manager in 1986. As a company director, Behar
served on the board’s investment management, private equity investment approval
and risk management committees. Behar also serves as an independent director for
Gramercy Property Trust and Sunstone Hotel Investors, Inc. She was previously
board chair of the Pension Real Estate Association and was a member of the Real
Estate Investment Advisory Council of the National Association of Real Estate
Investment Trusts.

About Michelle Felman

Michelle Felman currently serves on the Advisory Board at Turner Impact Capital,
a social impact platform that focuses on charter schools and workforce housing.
She is a Trustee of Choice Properties (CHP-TSX), a listed retail REIT spun off
by Loblaws Companies Limited, where she serves on the Governance and Comp
Committees, and of The Partners Group (PGPHF), a global private equity firm,
where she serves as the Chair of the Investment Oversight Committee. Felman is a
Board member of Reonomy, a private real estate technology company. Felman is
also on the Board of Directors of Cumming Corp, a global project management and
cost consulting company. Felman is a founder of JAM Holdings, an investment and
advisory firm. From 1997-2010, Felman served as the Executive Vice President –
Co-Head of Acquisitions and Capital Markets for Vornado Realty Trust and
remained a consultant to VNO through December 2012. She began her career at
Morgan Stanley in the Investment Banking Division and later joined GE Capital as
a Managing Director of Business Development.

About David J. LaRue

David J. LaRue became a director of Forest City in June 2011 when he also became
President and CEO of the Company. LaRue also serves as an officer and/or
director of various subsidiaries of the company. Prior to becoming President and
CEO, he served as Executive Vice President and Chief Operating Officer. Earlier
in his tenure with the company, LaRue served as President and Chief Operating
Officer of the company’s Commercial Group. Prior to joining Forest City in 1986,
LaRue was an internal auditor and financial analyst with The Sherwin-Williams
Company. He formerly served on the board of CubeSmart, NAREIT, the Real Estate
Roundtable, and the International Council of Shopping Centers. LaRue is
currently a member of the board of trustees and executive committee, and chair
of the capital committee of the Friends of the Cleveland School of the Arts; a
trustee and member of the finance committee of the Lawrence School; and is on
the boards of St. Edward High School and the Greater Cleveland Partnership.

About Adam S. Metz

Adam S. Metz is currently Managing Director and Head of International Real
Estate at The Carlyle Group. He will be retiring from Carlyle in April of
2018. Most recently, Metz served as Senior Advisor to TPG Capital’s Real Estate
Group. Prior to joining TPG in April 2011, Metz was the Chief Executive Officer
of General Growth Properties, Inc. from 2008 to 2010. Before joining GGP, Metz
was co-founding partner of Polaris Capital LLC. Metz has previously held roles
such as Executive Vice President and Chief Investment Officer of Rodamco, North
America, numerous positions with Urban Shopping Centers, Inc., Vice President in
the Capital Markets group of JMB Realty, and Corporate Lending Officer in the
Commercial Real Estate Lending Group at The First National Bank of Chicago. Metz
currently serves on the advisory boards of the real estate programs at both
Cornell University and Northwestern University.



--------------------------------------------------------------------------------

About Marran H. Ogilvie

Marran H. Ogilvie was a member of Ramius, LLC, an alternative investment
management firm, where she served in various capacities from 1994 to 2009 before
the firm’s merger with Cowen Group, including as Chief Operating Officer and
General Counsel. Following the merger, Ogilvie served as Chief of Staff at Cowen
Group, Inc. until 2010. She currently serves as an Advisor to the Creditors
Committee for the Lehman Brothers International (Europe) Administration. She
also serves as a director of Evolution Petroleum, a developer and producer of
oil and gas reserves, Ferro Corporation, a supplier of functional coatings and
color solutions, Four Corners Property Trust, a REIT for which she chairs the
Audit Committee, LSB Industries, Inc. a manufacturing company, and Bemis
Company, Inc, a plastic packaging company. Ogilvie previously served as a
Director for Southwest Bancorp, a regional commercial bank, Zais Financial
Corp., a REIT, Seventy Seven Energy Inc., an oil field services company, and the
Korea Fund, an investment company.

About James A. Ratner

James A. Ratner is a current Forest City Director. Ratner previously served as
Executive Vice President of Development for Forest City and has served as an
officer/director of various subsidiaries of the Company. Ratner serves on the
board of NACCO Industries, Inc. Additionally, he serves as chairman of the board
of trustees of The Playhouse Square Foundation, serves on the executive
committee and the board of trustees of The Cleveland Museum of Art and serves on
the board of trustees of Case Western Reserve University.

About William R. ‘Butch’ Roberts

William R. Roberts began his career at an organization he would later lead. With
more than 35 years of experience in business, operations and strategy, Roberts
today shares his knowledge and expertise with clients as president of the W.R.
Roberts Company. Roberts began his career with the Chesapeake and Potomac
Telephone Company, which later became Verizon, Washington, D.C., as a business
office manager. He held positions of increasing responsibility in Operations,
Human Resources, Marketing, Public Affairs, and Government Relations, before
assuming responsibility in 2000 for Verizon’s public policy initiatives in
Maryland, as president. Subsequently in 2007, he was named region president of
Verizon Maryland and the District of Columbia, overseeing all of the company’s
operations in those areas. He retired in 2011, following 32 years of service. As
of 2018, he is immediate past Chairman of the Board of Directors for MedStar
Health, the largest not-for-profit healthcare system in Maryland and the
Washington, D.C., region. Additionally, he has served as board chairman the
Baltimore branch of the Federal Reserve Bank of Richmond.

About Robert A. Schriesheim

Robert A. Schriesheim, is a director of Houlihan Lokey, a publicly traded global
investment banking firm, NII Holdings (formerly Nextel International), a
publicly traded provider of wireless communications services in Latin America,
Skyworks Solutions, a publicly traded provider of wireless semiconductor
solutions and of FirstAdvantage a privately-held portfolio company of private
equity firm Symphony Technology Group. He served as Executive Vice President and
Chief Financial Officer of Sears Holdings from August 2011 until October 2016
and as a Senior Advisor until January of 2017. From January 2010 to October
2010, Schriesheim was Senior Vice President and Chief Financial Officer of
Hewitt Associates, a global human resources consulting and outsourcing company
that was acquired by Aon in October 2010. From 2006 until 2009, he was Executive
Vice President and Chief Financial Officer of Lawson



--------------------------------------------------------------------------------

Software, a publicly traded ERP software provider. Previously, Schriesheim was
affiliated with ARCH Development Partners, LLC, a seed stage venture capital
fund and earlier he held executive positions at Global TeleSystems, SBC Equity
Partners, Ameritech, AC Nielsen, and Brooke Group Ltd. Previously he served as a
director of a number of publicly traded companies including Lawson Software from
2006 until its sale in July 2011 to Infor and Golden Gate Capital, Dobson
Communications from 2004 to 2007, a rural wireless services communications
company that was acquired by AT&T, and as Co-Chairman of MSC Software from 2007
to 2009 a provider of integrated simulation solutions for designing and testing
manufactured products that was acquired by Symphony Technology Group and of
Georgia Gulf Corporation, an industrial chemicals manufacturer, from 2009 to
2010.

About Forest City

Forest City Realty Trust, Inc. is an NYSE-listed national real estate company
with $8.1 billion in consolidated assets. The Company is principally engaged in
the ownership, development, management and acquisition of commercial,
residential and mixed-use real estate in key urban markets in the United States.
For more information, visit www.forestcity.net.

Forward-Looking Statements

This press release contains forward-looking statements. Such forward-looking
statements reflect management’s current views with respect to future, not past,
events and often address the Company’s expected future actions and performance.
Forward-looking statements may be identified by the use of words such as
“expect,” “intend,” “plan,” “estimate,” “project,” “believe,” “anticipate,”
“target” and similar words and phrases. These forward-looking statements are not
guarantees of future events and involve risks, uncertainties and assumptions
that are difficult to predict. All statements regarding the Board’s review of
operating, strategic, financial and structural alternatives and associated costs
and benefits, including whether standalone plan could enhance value are
forward-looking. Actual developments and business decisions may differ
materially from those expressed or implied by such forward-looking statements.
Important factors, among others, that could cause the Company’s actual results,
financial or otherwise, and future actions to differ materially from those
described in forward-looking statements include the risks discussed in the
Company’s documents filed with the SEC, including the Company’s Annual Report on
Form 10-K for the year ended December 31, 2017, quarterly reports on Form 10-Q
and Current Reports on Form 8-K.